DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7, 9, 11-13, 15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has considered the claims as amended and the applicant’s Remarks as filed on 7/12/2022, in view of the applied prior art and an updated search of the available Patent and Non-Patent Literature and was unable to find any prior art which teaches either solely or in combination with another reference the combination of features as claimed with a particular emphasis on the arguments presented by the Applicant in the Remarks page 7 which argues that the configuration information comprising “… resource configuration information and an index of antenna arrangement mode which defines at least a number of antenna ports in a first dimension and a number of antenna ports in a second dimension in an antenna array, the index being used for determination of a size of a codebook” and the indication information comprising “… the indication of the configuration information to be used for measurement among the plurality of configuration information, wherein the indication information is n bit, n is a positive integer…” are transmitted separately via the RRC signaling and DCI signaling respectively are found to be persuasive especially when considering the mapping relation between the configuration information and indication information Table 1 found on Page 11 of the Specification as filed on 1/2/2020 and related surrounding text also found on same page.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467